Citation Nr: 1505350	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-45 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left hip with limitation of extension. 

2.  Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling from August 2, 2006, through September 13, 2010; as 20 percent disabling from September 14, 2010, through February 22, 2012, and from May 1, 2012, through July 28, 2014; and as 40 percent disabling from July 29, 2014, through September 22, 2014, and from January 1, 2015.  

3.  Entitlement to a higher initial rating for right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine, initially rated as 10 percent disabling from September 14, 2010, through September 9, 2012, and as 20 percent disabling on and after September 10, 2012.  

4.  Entitlement to a higher initial rating for left lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine, initially rated as 10 percent disabling from September 14, 2010, through September 9, 2012, and as 20 percent disabling on and after September 10, 2012.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans Assistance Foundation, Inc.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The January 2008 rating decision granted entitlement to service connection for left hip arthritis and degenerative disc disease of the lumbar spine and assigned 10 percent ratings for each disability, effective August 2, 2006.  The Veteran filed a notice of disagreement with the assigned ratings in July 2008.  He was issued a statement of the case in October 2009.  He perfected a substantive appeal on these issues in November 2009.

In April 2010, the Veteran testified at a personal hearing before an Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In August 2010, the Acting Veterans Law Judge who had presided over the hearing remanded the Veteran's claims for additional development.  

On remand, the Appeals Management Center in Washington, DC, issued a rating decision in June 2011 that increased the disability rating for the Veteran's degenerative disc disease of the lumbar spine from 10 percent to 20 percent effective September 14, 2010.  It also granted service connection for radiculopathy of the right and left lower extremities and assigned each disability a 10 percent rating effective September 14, 2010.  The radiculopathy ratings are considered part and parcel of the rating for degenerative disc disease of the lumbar spine and have thus been treated as part of the present appeal.

In June 2012, the Veteran was notified that the Acting Veterans Law Judge who had conducted his April 2010 hearing was no longer employed by the Board, and he was offered the opportunity to testify at another Board hearing.  He accepted this offer in a response that was received by VA in July 2012.  In September 2012, this appeal was remanded in order to schedule the Veteran for the requested hearing.  

In a March 2013 rating decision, the Detroit RO increased the ratings for radiculopathy of the right and the left lower extremities from 10 percent to 20 percent effective September 10, 2012.  Because the RO did not assign the maximum possible disability rating, the appeal for higher evaluations remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran withdrew his Board hearing request in an April 2013 written statement, and the case was returned to the Board.  The Board again remanded this appeal, now consisting of four increased rating claims (for the left hip, lumbar spine, right lower extremity, and left lower extremity) for additional development.

In November 2014, the Evidence Intake Center in Newnan, Georgia, issued a rating decision that continued the 20 percent ratings for right and left lower extremity radiculopathy.  It continued the 10 percent rating for the left hip disability but recharacterized that issue as left hip arthritis with limitation of extension and changed the diagnostic code under which the left hip was rated from Diagnostic Code 5252-5003 to Diagnostic Code 5251.

The November 2014 rating decision also granted increased, staged ratings for degenerative disc disease of the lumbar spine as follows: the 10 percent rating was continued from August 2, 2006, through September 13, 2010.  The 20 percent rating was continued from September 14, 2010, through February 22, 2012.  A temporary 100 percent rating was assigned from February 23, 3012, through April 30, 2012, based on lumbar spine surgery necessitating convalescence.  The 20 percent rating was continued from May 1, 2012, through July 28, 2014.  A 40 percent rating was assigned from July 29, 2014, through September 22, 2014.  A temporary 100 percent rating was assigned from September 23, 2014, through December 31, 2014, based on surgical or other treatment necessitating convalescence.  A 40 percent evaluation was assigned from January 1, 2015.  Each of these ratings (other than the two temporary 100 percent rating periods) constitutes less than a complete grant of the benefit that is sought.  Those periods therefore remain on appeal before the Board.  See AB, supra. 

The case has now been returned to the Board for additional review.

As will be discussed in more detail below, the Board finds that a claim of entitlement to a TDIU has been raised by the Veteran and is part and parcel of his increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation). 

The issues of entitlement to higher initial ratings for degenerative disc disease of the lumbar spine and radiculopathy of the bilateral lower extremities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's left hip arthritis with limitation of extension is not manifested by flexion limited to 45 degrees or less; ankylosis; limitation of rotation of the thigh with an inability to toe-out more than 15 degrees; limitation of adduction such that the Veteran cannot cross his legs; limitation of abduction with motion lost beyond 10 degrees; hip flail joint; or malunion or nonunion of the femur.


CONCLUSION OF LAW

The criteria for assignment of an initial rating in excess of 10 percent for arthritis of the left hip with limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in August 2006, July 2007, August 2010, February 2013, September 2013, and December 2014 in which the RO advised the appellant of the evidence needed to substantiate his left hip disability claim.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  Every letter except the July 2007 letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  The Board notes that the August 2006 and July 2007 letters were issued prior to the issuance of the January 2008 rating decision, and thus the Veteran received complete, timely notice prior to the initial adjudication of his claim.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and available private medical records.  

The RO arranged for the Veteran to undergo VA examinations in September 2010 and July 2014.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

During the April 2010 Board hearing, the Veterans Law Judge explained the issue for which the hearing was being conducted and asked questions designed to elicit information relevant to that claim.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2014).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Veteran in the case at hand is currently in receipt of a 10 percent rating for arthritis of the left hip with limitation of extension.  This rating was initially assigned under 38 C.F.R. 4.71a, Diagnostic Code 5252-5003.  The built-up diagnostic code under which this disability was rated indicated that the disability of limitation of flexion of the knee (Diagnostic Code 5252) was being rated as degenerative arthritis (Diagnostic Code 5003).

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the November 2014 rating decision, the 10 percent rating was continued but the rating code under which the left hip disability was being rated was redesignated as Diagnostic Code 5251, for limitation of extension of the hip.

Disabilities of the hip and thigh are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  Diagnostic Code 5250 applies to ankylosis of the hip, assigning ratings ranging from 60 percent to 90 percent based on the angle of ankylosis.

Diagnostic Code 5251 assigns a maximum 10 percent rating for limitation of extension of the thigh to 5 degrees.  

Diagnostic Code 5252 rates limitation of flexion of the thigh, assigning a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; a 30 percent rating for flexion limited to 20 degrees; and a 40 percent rating for flexion limited to 10 degrees.

Diagnostic Code 5253 rates impairment of the thigh, assigning a 10 percent rating for limitation of rotation, cannot toe-out more than 15 degrees of the affected leg, or limitation of adduction, cannot cross legs.  A 20 percent rating is assigned for limitation of abduction, motion lost beyond 10 degrees.  

Diagnostic Code 5254 assigns an 80 percent rating for hip flail joint.  

Diagnostic Code 5255 rates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and a 30 percent rating with marked knee or hip disability.  Fracture of surgical neck of the femur, with false joint, warrants a 60 percent rating.  Fracture of the shaft or anatomical neck of the femur, with nonunion, warrants a 60 percent rating without loose motion and with weightbearing preserved with aid of brace, and warrants an 80 percent rating with loose motion (spiral or oblique fracture).   

For rating purposes, normal range of motion of the hip is 125 degrees flexion to 0 degrees extension and 45 degrees abduction to 0 degrees adduction.  38 C.F.R. § 4.71a, Plate II.  

Turning to the relevant evidence of record, VA medical records note that the Veteran has routinely reported experiencing left hip pain.  He was also noted to have a history of degenerative joint disease of the left hip.  He has also reported this pain in several personal statements that he has written in connection with this claim. The Veteran described his hip pain in more detail at his April 2010 Board hearing, at which he reported that his pain became more severe on examination with motion.  He reported that he has burning pain while sitting and that it becomes painful when he stands up and moves.  He reported severe interference with his daily activities, including being unable to play sports with his daughter and having difficulties going to her games or going shopping.  He also reported that his hip pain makes it more difficult for him to concentrate at work.  He also reported that his constant use of pain medication (such as Morphine) left him unable to focus at work, and that he made a mistake that cost the company thousands of dollars.  

Private medical records reflect that the Veteran received left sacroiliac joint injections in September 2006 and October 2006.   

The September 2010 VA examination report reflects that the Veteran reported experiencing a constant pain of 7 out of 10 from day to day.  He also reported that he experiences sharp pains when squatting or bending over, and that pain will shoot down from the left hip.  On motor examination, left hip flexion and extension had active movement against full resistance with normal muscle tone and no atrophy.  The Veteran reported that, in the past 12-month period he had lost two weeks from work due to back and hip pain.  

On physical examination, there was objective evidence of pain with active motion on the left side.  Left hip flexion was from 0 to 105 degrees.  Extension was from 0 to 35 degrees.  Left abduction was from 0 to 60 degrees.  The Veteran could cross his left leg over the right.  He could toe out greater than 15 degrees.  On repetitive motion, there was objective evidence of pain, and there were additional limitations after three repetitions of range of motion.  On repetitive motion, left hip flexion was from 0 to 95 degrees.  Left hip extension was from 0 to 20 degrees.  Left hip abduction was from 0 to 50 degrees.  There was no joint ankylosis.  A September 2010 x-ray report noted an impression of symmetrical hip joints and that all of the weightbearing portion of the joint spaces may be minimally narrowed.  

The examiner diagnosed left hip strain and found significant effects on the Veteran's usual occupation as a project manager.  Specifically, the examiner identified decreased concentration, poor social interactions, difficulty following instructions, decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, speech difficulty, lack of stamina, weakness or fatigue, decreased strength in the upper and lower extremities, and pain.  The examiner notes that this disability had severe effects on the Veteran's chores, shopping, exercise, sports, recreation, traveling, dressing, grooming, and driving, and that it had moderate effects on his feeding, bathing, and toileting.  

The Veteran also underwent a VA examination in July 2014.  The resulting examination report notes that the Veteran reported that flare-ups occur three to four times per week.  They are associated with increased physical activity and make walking and sitting difficult.  On examination, left hip flexion was to 70 degrees with objective evidence of painful motion beginning at 70 degrees.  Extension ended at greater than five degrees, with objective evidence of painful motion beginning at 5 degrees.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Following three repetitions, flexion ended at 115 degrees, and post-test extension ended at 5 degrees or greater.  Post-test abduction was not lost beyond 10 degrees.  Post-test adduction was not limited such that the Veteran could not cross his legs.  Post-test rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  

The Veteran did not have additional limitation in range of motion of the hip and thigh following repetitive-use testing.  He had functional impairment due to pain on movement.  He had localized tenderness or pain to palpation for the joints/soft tissue of the left hip.  Muscle strength was 4/5 on left hip flexion.  There was no ankylosis.  There was no malunion or nonunion of the femur, flail joint, or leg length discrepancy.  The Veteran had not had total hip joint replacement or arthroscopic or other hip surgery.  There were no other pertinent findings.  It was noted that the Veteran does not use any assistive devices for locomotion.  Degenerative or traumatic arthritis was not documented on imaging studies.  

The examiner noted that the Veteran's hip disability impacts his ability to work.  He had been unemployed for six weeks.  He had previously worked as a project manager, but his job required prolonged walking, and he was required to be on construction sites that have uneven surfaces.  He was unable to perform work requiring prolonged standing, repetitive bending, or climbing, and it was noted that increased physical activity aggravates his left hip.  The examiner noted that pain affects functional ability during flare-ups or when the left hip is used repeatedly over a period of time.  

Based on the above, the Board finds that a rating in excess of 10 percent is not warranted at any point during the appeals period.  As noted above, the current 10 percent rating is the maximum evaluation that is available under Diagnostic Code 5251.  While it is unclear that separate ratings may be assigned for limitation of flexion and extension of the hip, the Board finds that, even when considering limitation caused by factors such as pain, weakness, fatigability, incoordination, or painful movement, the criteria for a rating of 10 percent or higher under Diagnostic Code 5252 are not satisfied.  As noted above, such a rating would require flexion limited to no more than 45 degrees.  The evidence of record reflects flexion is limited to no less than 70 degrees, with such finding being made during the July 2014 VA examination.  Because the Veteran has been assigned a compensable rating under Diagnostic Code 5251, a minimum compensable rating under Diagnostic Code 5003 or 38 C.F.R. § 4.59 is not available. 

Nor are any of the criteria for thigh impairment under Diagnostic Code 5253, for hip flail joint under Diagnostic Code 5254, or for impairment of the femur under Diagnostic Code 5255 satisfied at any point during this appeal.

In light of the above, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for arthritis of the left hip with limitation of extension.  The Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left hip disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected left hip disability adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  In addition, the Board notes that the Veteran did describe difficulty focusing and concentrating at work due to pain and pain medication.  The Board notes, however, that the Veteran is in receipt of a 30 percent rating for depression secondary to his service-connected left knee disability, and that the applicable rating criteria contemplate cognitive impairment of the type that is reported by the Veteran.  Because the cognitive symptoms are already fall squarely within the rating criteria for a disability for which the Veteran is service-connected, the Board finds that the Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein for which he does not receive compensation.  In short, the disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by applicable rating criteria under which the Veteran already receives compensated.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial rating in excess of 10 percent for arthritis of the left hip with limitation of extension is denied. 


REMAND

The Veteran has also claimed entitlement to higher initial ratings for degenerative disc disease of the lumbar spine and radiculopathy of the right and left lower extremities.  The Board notes that, while the Veteran's most recent VA examination on these issues was in July 2014, approximately six months prior to the writing of this decision, the record reflects that the Veteran underwent spinal surgery in September 2014.  The occurrence of this surgery suggests that the severity of his lumbar spine disability has undergone a material change since his last examination.  Therefore, the Board finds it necessary to remand the lumbar spine claim, and the intertwined claims of entitlement to higher ratings for radiculopathy of the right and left lower extremities, for a new examination to determine the current severity of these disabilities.  

Finally, the record contains evidence suggesting the Veteran may be unemployable due to his service-connected left hip, low back, and radiculopathy disabilities.  Specifically, the July 2014 VA examination report notes, in relation to the left hip and back disabilities, that the Veteran has been unemployed for six weeks.  It notes he previously worked as a project manager, but the job required prolonged walking and he was required to be on construction cites with uneven surfaces.  It notes that the Veteran is unable to perform work requiring prolonged standing, repetitive bending, and climbing, and that increased physical activity aggravates his left hip.  It notes that the Veteran's back condition is aggravated by walking and that, within the last year, he had missed 10 to 15 days of work due to his back condition.  The examiner also noted that the Veteran has also been late to work or had duties reassigned due to his back condition.  The examiner also noted that the Veteran was unable to perform work requiring physical labor, including prolonged walking, prolonged standing, lifting, bending, or repetitive twisting.

The Board therefore finds that a TDIU claim has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

In light of the above, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice, and any additional development that is deemed necessary, on the TDIU claim.

While this case is on remand, any outstanding medical records should be obtained and associated with the claims file 

Accordingly, the case is REMANDED for the following action:

1.  Send the VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefit), to obtain relevant employment information.  Each executed form should be returned to VA.  

Advise the Veteran and his representative (if any) that it is ultimately the Veteran's responsibility to submit employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of discontinuance, separation, termination or retirement from employment; and that he may submit evidence, such as pay stubs, W2 Forms, tax returns, etc., documenting marginal employment, if any, (past or prospective) that has resulted in earned income that does (or did) not exceed the poverty threshold for one person.

Any additional development that is deemed appropriate, to include obtaining an examination (if deemed to be warranted by the Agency of Original Jurisdiction), should be conducted with respect to the TDIU claim.

2.  Obtain any outstanding VA medical records and associate these records with the claims folder.

3.  Following completion of the first two instructions above, arrange for the Veteran to undergo a VA examination to determine the severity of his lumbar spine disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should list the range of motion of the Veteran's lumbar spine in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

a.  Does the lumbar spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)?

b.  Does pain significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

c.  The examiner should also describe the extent to which the Veteran's lumbar spine disability interferes with his ability to work.

4.  Following completion of the first two instructions above, arrange for the Veteran to undergo a VA examination to determine the nature and extent of the neurological manifestations of his service-connected lumbar spine disability, to include radiculopathy of the bilateral lower extremities.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and all findings should be reported in detail.  

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should identify any neurological findings related to the service-connected neurological manifestations of his service-connected lumbar spine disability, to include any bowel or bladder complaints and radiculopathy of the bilateral lower extremities.  The examiner should fully describe the extent and severity of those symptoms.  With respect to the radiculopathy, the examiner should specifically identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

5.  After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


